     Case 9:17-cv-00050-DLC-JCL Document 201 Filed 06/21/19 Page 1 of 5



John Morrison                         David C. Dinielli*
Robert Farris-Olsen                   Jim Knoepp*
MORRISON, SHERWOOD,                   Elizabeth Littrell*
WILSON, & DEOLA, PLLP                 SOUTHERN POVERTY LAW CENTER
401 N. Last Chance Gulch St.          400 Washington Avenue
Helena, MT 59601                      Montgomery, AL 36104
ph. (406) 442-3261                    ph. (334) 956-8200
fax (406) 443-7294                    fax (334) 956-8481
john@mswdlaw.com                      david.dinielli@splcenter.org
rfolsen@mswdlaw.com                   jim.knoepp@splcenter.org
Attorneys for Plaintiff Tanya Gersh   beth.littrell@splcenter.org
                                      Attorneys for Plaintiff Tanya Gersh
                                      *Admitted Pro Hac Vice

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                      Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                            MOTION FOR DEFAULT
                                      JUDGMENT AND REQUEST FOR
ANDREW ANGLIN, publisher of the       EVIDENTIARY HEARING
Daily Stormer,

       Defendant.
     Case 9:17-cv-00050-DLC-JCL Document 201 Filed 06/21/19 Page 2 of 5



      COMES NOW, Plaintiff TANYA GERSH, and, pursuant to Rule 55(b)(2)

and Rule 37(d)(2) of the Federal Rules of Civil Procedure, files this motion for a

judgment by default for failure to comply with this Court’s Orders and discovery

obligations and requests an evidentiary hearing to determine damages. The grounds

for this Motion are as follows:

   1. Plaintiff filed her Complaint in the above-captioned case on April 18, 2017,

      alleging that Defendant had invaded her privacy, intended to and did inflict

      emotional distress on her, and violated the Montana Anti-Intimidation Act.

      (Dkt. No. 1).

   2. Through the course of this litigation, Defendant has failed to meet his

      discovery obligations or to comply with a number of this Court’s Orders,

      including to disclose a financial statement regarding Defendant’s net worth

      (Dkt. Nos. 131, 160) and to appear for a properly noticed in-person

      deposition (Dkt. No. 182).

   3. On April 18, 2019, Counsel for Ms. Gersh served counsel for Defendant

      with a Notice of Deposition Upon Oral Examination of Andrew Anglin

      commencing at 9:00 a.m. on April 30, 2019. (Dkt. No. 185-2).

   4. On April 22, 2019, this Court conducted a status conference at the request of

      counsel for both parties (“Status Conference”).




                                                                                Page 2
  Case 9:17-cv-00050-DLC-JCL Document 201 Filed 06/21/19 Page 3 of 5



5. During the Status Conference, this Court noted representation by counsel for

   Defendant of his client’s intent not to appear for his deposition and

   cautioned Defendant that if he failed to appear for his deposition pursuant to

   the Rule 30(b) notice of his deposition, and “in view of the Court’s Order

   entered April 5, 2019, denying Anglin’s motion for protective order relative

   to his deposition, the Court will enter Anglin’s default in this matter.

   Thereafter, the Court would entertain a motion filed by Gersh under Fed. R.

   Civ. P. 37(d)(1) for the entry of default judgment against Anglin as provided

   in Rule 37(d)(3).”

6. The Court memorialized the Status Conference, and the Court’s warning to

   Defendant, in an Order dated April 22, 2019. (Dkt No. 182).

7. On April 30, 3019, counsel for Ms. Gersh appeared at the date and time of

   the noticed deposition. Counsel for Defendant appeared by telephone, as did

   counsel for Intervenor. After one hour, Plaintiff’s counsel went on record to

   note Defendant’s failure to appear.

8. The Court thereafter issued an Order directing the Clerk of Court to enter

   Defendant’s default. (Dkt. No. 186).

9. On April 30, 2019, the Clerk of Court filed an Entry of Default as to Andrew

   Anglin pursuant to Rule 55(a). (Dkt. No. 188).




                                                                                   3
     Case 9:17-cv-00050-DLC-JCL Document 201 Filed 06/21/19 Page 4 of 5



   10.On June 20, 2019 this Court issued an order setting a hearing on Plaintiff’s

      Motion for Entry of Default Judgment for July 11, 2019. (Dkt. No. 200).

   11.Plaintiff is entitled to judgment as a matter of law.

   12.This Motion is accompanied by a memorandum of law.

                             PRAYER FOR RELIEF

      Pursuant to the provisions of Rules 37(d)(2) and 55(b)(2) of the Federal Rules

of Civil Procedure, this Court is empowered to enter default judgment against

Defendant.

      Further, Plaintiff requests an evidentiary hearing on July 11, 2019, in order to

present evidence to assist this Court determine an damage award that is just and

reasonable. Plaintiff anticipates she will need approximately four hours for purposes

of proving-up damages.

      DATED June 21, 2019.

                                           /s/ Elizabeth Littrell
                                           Attorney for Plaintiff Tanya Gersh
                                           on behalf of all Attorneys for Plaintiff




                                                                                      4
     Case 9:17-cv-00050-DLC-JCL Document 201 Filed 06/21/19 Page 5 of 5



                          CERTIFICATE OF SERVICE

             I hereby certify that on this date the foregoing document was filed

through the Court’s CM/ECF filing system, and by virtue of this filing notice will

be sent electronically to all counsel of record, including:

      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

      Hannah E. Tokerud
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      hannah.tokerud@mt.gov
      Attorney for Intervenor State of Montana

on this 21st day of June, 2019.

                                           /s/ Elizabeth Littrell
                                           Attorney for Plaintiff Tanya Gersh
                                           on behalf of all Attorneys for Plaintiff




                                                                                      5
